DETAILED ACTION
	Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, and 11 are objected to because of the following informalities:  
In claim 1, last three lines, it appears that the claim should be amended to recite the diaphragm means seals on the annular sealing wall to close the valve through-opening, rather than the diaphragm holding means performing said sealing.  
In claim 5, last line, it appears that “in that” should be deleted in front of “only one valve through-opening.”
In claim 11, last three lines, it appears that the claim should be amended to recite the diaphragm seals on the annular sealing wall to close the valve through-opening, rather than the diaphragm holder performing said sealing.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cover means,” “a diaphragm holding means,” a diaphragm means” in claim 1; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a bowl-shaped housing means (2) having a bottom wall…, and a jacket wall” in claim 1; “a radially circumferential sealing edge (19) of the diaphragm means” in claim 2; “the diaphragm means (4) comprises a fastening recess” in claim 3; “the housing means…comprises through-openings” in claim 4; “the cover means (3) comprises through-openings” in claim 4; and “a pin (25) of the diaphragm means” in claim 6.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, last two lines, it is unclear what is meant by “the battery housing is an aluminum profile.”  As understood, the recitation means that the battery housing is made of aluminum. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US 4,239,038).
Regarding claim 1, Holmes discloses in Figs. 4-5 a pressure relief valve comprising
a bowl-shaped housing means (comprising the bottom part of casing 19 with the external threads on the inlet and the sidewall surrounding diaphragm 23) having 
a bottom wall (with seat 22) comprising an annular sealing wall 22, wherein the sealing wall 22 delimits a valve through-opening (through seat 22), and 
a jacket wall (comprising the sidewall of casing 19),
a cover means (comprising the top part of casing 19 with the outlet ports 21 formed therein and with different hatchings than the rest of the casing 19) for covering a housing opening (in which the cover means is inserted) of the housing means opposite 
a diaphragm means 23 for covering the valve through-opening,
wherein the diaphragm means 23 is connected to the diaphragm holding means and disposes said diaphragm holding means sealingly on the annular sealing wall 22 such that the valve through-opening is closed (in the same manner as the applicant’s device, as disclosed in col. 3, lines 34-39).
Regarding claim 2, Holmes discloses in Figs. 4-5 that the diaphragm holding means 25, 24 is configured and dimensioned such that a radially circumferential sealing edge of the diaphragm means 23 is acted upon by the diaphragm holding means (specifically by the adjustment of screw 24) with a force in the direction of the sealing wall 22 such that the sealing edge sealingly rests against the sealing wall 22 under pretension (col. 3, lines 34-39).
Regarding claim 3, Holmes discloses in Figs. 4-5 that the diaphragm means 23 comprises a fastening recess (on the top, center of the diaphragm means 23) in which a fastening portion 24 of the diaphragm holding means 25, 24 is received in a contacting manner (to hold the diaphragm means 23 against the sealing wall 22 in its biased position, as disclosed in col. 3, lines 34-39) or can be fastened releasably by means of a press fit and/or a respective radially circumferential latching edge and a correspondingly configured radially circumferential latching recess (wherein the limitations regarding the releasable fastening and latching are interpreted as alternatives to the limitation 
Regarding claim 4, Holmes discloses in Figs. 4-5 that the housing means and/or the cover means comprise through-openings 21 for releasing excess pressure escaping from the valve through-opening.
Regarding claim 5, Holmes discloses in Figs. 4-5 in that only one valve through-opening is configured in the bottom wall.
Regarding claim 7, Homes discloses in Figs. 4-5 an annular mounting flange (comprising the wall of the housing 19 that extends outward from the threaded exterior forming the inlet) is provided in the region of the bottom wall (because the top of said flange forms the bottom wall), wherein a sealing means can be disposed between a carrier component (in which said threaded exterior is screwed) and the mounting flange (wherein “a sealing means can be disposed” is interpreted as only requiring the valve to be able to have a sealing means be disposed thereon, rather than necessarily reciting a sealing means as a part of the claimed valve).
Regarding claim 11, Holmes discloses in Figs. 4-5 a pressure relief valve (1) comprising
a bowl-shaped housing (comprising the bottom part of casing 19 with the external threads on the inlet and the sidewall surrounding diaphragm 23) having a bottom wall (with seat 22) comprising an annular sealing wall 22, wherein the sealing wall 22 delimits a valve through-opening (through seat 22), and 
a jacket wall (comprising the sidewall of casing 19),

a diaphragm 23 for covering the valve through-opening,
wherein the diaphragm 23 is connected to the diaphragm holder and disposes the diaphragm holder sealingly on the annular sealing wall 22 such that the valve through-opening is closed (in the same manner as the applicant’s device, as disclosed in col. 3, lines 34-39).
Claims 1 and 6 (alternatively: 1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa et al. (US 5,161,571).
Regarding claim 1, Nakazawa discloses in Figs. 1-2 a pressure relief valve comprising
a bowl-shaped housing means 1L having 
a bottom wall 4 comprising an annular sealing wall 4b, wherein the sealing wall 4b delimits a valve through-opening 1’a (comprising one of ports 1’a), and 
a jacket wall (comprising the sidewall around cavity 6),
a cover means 1R for covering a housing opening 6 of the housing means 1L opposite to the bottom wall 4, and having a diaphragm holding means (comprising the central portion of the cover 1R with projection 7) which extends in the direction of the bottom wall 4,
a diaphragm means 2, 3 for covering the valve through-opening 1’a,

Regarding claim 6, Nakazawa discloses in Figs. 1-2 that in the region of the valve through-opening 1’a, the bottom wall 4 comprises a centering ring (comprising the central recess in which the diaphragm holding means 7 and hub 2d of the diaphragm means 2, 3 are disposed), which comprises a diaphragm receptacle in the region of the diaphragm means 2, 3 for receiving a pin 2d of the diaphragm means 2, 3.
Claims 1 and 7 (alternatively: 1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tojo (US 2014/0291062).
Regarding claim 1, Tojo discloses in Figs. 3-4 a pressure relief valve comprising
a bowl-shaped housing means 120 having 
a bottom wall (with seat 132a) comprising an annular sealing wall 132a, wherein the sealing wall 132a delimits a valve through-opening 132, and 
a jacket wall (comprising the sidewall 141 of case 120),
a cover means 150 for covering a housing opening of the housing means 120 opposite to the bottom wall, and having a diaphragm holding means 153 which extends in the direction of the bottom wall,
a diaphragm means 160 for covering the valve through-opening 132,
wherein the diaphragm means 160 is connected to the diaphragm holding means 153 and disposes said diaphragm holding means 153 sealingly on the annular sealing 
Regarding claim 7, Tojo discloses in Figs. 3-4 an annular mounting flange (comprising the wall of the case 120 that extends outward from the threaded exterior 133 forming the inlet 132) is provided in the region of the bottom wall (because the interior side of said flange forms the bottom wall), wherein a sealing means 190 can be disposed between a carrier component 20 and the mounting flange.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Nicolino (US 6,889,707).
Regarding claim 9, Holmes discloses in Figs. 4-5 that the cover means can be attached to the jacket wall of the housing means, but lacks teaching that the cover means can be connected to the jacket wall of the housing means via latching means and latching recesses disposed in a radially circumferential manner and configured to correspond to one another.
Nicolino teaches in Figs. 10-11 a valve comprising two housing portions 13a, 13b that can be attached to each other via latching means and latching recesses disposed in a radially circumferential manner and configured to correspond to one another (as one having ordinary skill in the art would recognize by the drawings in which flanges shown on housing portion 13b fit into respective apertures in housing portion 13a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cover means and jacket wall disclosed by Holmes to be connected together via latching means and latching recesses disposed circumferentially, as Nicolino teaches, because Holmes is silent with regard to how the two housing portions are attached together and the latching configuration taught by Nicolino provides a simple attaching method that doesn’t require additional materials and steps, such as applying glue and/or threading bolts.
Claims 1 and 8 (alternatively: 1) are rejected under 35 U.S.C. 103 as being unpatentable over in view of Gatz et al. (WO 2018183804) and Holmes.
Regarding claim 1, Gatz discloses in Figs. 7-9 a pressure relief valve comprising
a bowl-shaped housing means 324 having 
a bottom wall 350 comprising an annular sealing wall (against which diaphragm 340 seats to close opening(s) 354), wherein the sealing wall delimits a valve through-opening 354 (specifically one of the opening(s) 354), and 
a jacket wall (comprising any sidewall of housing 320, such as the sidewall around cavity 322, or the sidewall formed by the legs of the coupling structures 310),
a cover means 324 for covering a housing opening 322 of the housing means 320 opposite to the bottom wall 350,
a diaphragm means 340 for covering the valve through-opening 354.
Gatz lacks a diaphragm holding means which extends in the direction of the bottom wall, wherein the diaphragm means is connected to the diaphragm holding means and disposes said diaphragm holding means sealingly on the annular sealing wall such that the valve through-opening is closed.
Holmes teaches in Figs. 4-5 a pressure relief valve comprising a cover means (comprising the top part of casing 19 shown in Fig. 4) for covering a housing opening of the housing means opposite to the bottom wall, and having a diaphragm holding means (comprising bush 25, and alternatively including the screw 24 threaded thereto) which extends in the direction of the bottom wall, a diaphragm means 23 for covering the valve through-opening, wherein the diaphragm means 23 is connected to the diaphragm holding means and disposes said diaphragm holding means sealingly on the annular 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover means disclosed by Gatz to have a diaphragm holding means that is connected to the diaphragm means and disposes said diaphragm means sealingly on the annular sealing in an adjustable manner, as Holmes teaches (col. 3, lines 34-39), so the valve has the ability to be calibrated.  For example, if the diaphragm loses its natural resiliency after a lot of use, the screw of the diaphragm holding means can be screwed further toward the diaphragm to increase the biasing force of the diaphragm and compensate for the loss of said natural resiliency.
Regarding claim 8, Gatz discloses in Figs. 7-9 at least three latching elements (comprising the outward protrusions on the at least three legs of the coupling structure 310 that grasp onto the housing 370 when the coupling structure 310 is snap-fitted onto the housing 370, as disclosed in pg. 7, line 28 – pg. 8, line 1) for securing to a carrier component 370 are provided on the jacket wall (comprising said legs of the coupling structure 310) in a radially circumferential manner and equidistant from one another, wherein each of the latching elements comprises a plurality of latching edges (such as the edges between the horizontal top wall and the diagonal side wall).
Claim 10 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Gatz in view of Holmes as applied to claim 1 above, and further in view of Nakayama et al. (US 7,007,715).
Regarding claim 10, Gatz discloses in Figs. 7-9 that the pressure relief valve is provided for relieving excess pressure in a housing, wherein the pressure relief valve can be disposed and fastened in a through-opening 372 of the housing.  Gatz and Holmes lacks teaching that the housing in the embodiment shown in Figs. 7-9 is explicitly a battery housing for receiving a battery device, and that the battery housing is an aluminum profile.
With regard to the housing being a battery housing for receiving a battery device, Gatz discloses such a use for a housing in pg. 1, lines 19-23, and a similar embodiment of a pressure relief valve in Figs. 1-2 specifically for housing a battery device (pg. 3, lines 23-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the housing disclosed by Gatz in Figs. 7-9 to be for a battery as Gatz teaches in pg. 1, lines 19-23 and the embodiment in Figs. 1-2 (pg. 3, lines 23-25) because Gatz is silent with regard to the specific use of the housing in Figs. 7-9, and suggests elsewhere in the disclosure – including in the summary of the invention – that the invention is used for housing a battery to relief excessive pressure that could damage the battery or burst the housing (pg. 1, lines 19-23).
With regard to the battery housing having an aluminum profile, Nakayama teaches in Figs. 1-22 such a battery housing 1 made of aluminum (col. 4, lines 49-60) and with a pressure relief valve 8 for venting excessive interior pressure similar to the configuration disclosed by Gatz.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the battery housing be made of aluminum as Nakayama teaches, because Gatz is silent with regard to the material of the battery housing.  Furthermore, aluminum is readily available, durable, resistant to corrosion and rust, and typically cheaper than other popular metals like steel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753